United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1907
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Jose Domingo Garcia

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: October 4, 2012
                              Filed: October 11, 2012
                                  [Unpublished]
                                  ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      After Jose Garcia pleaded guilty to conspiring to possess and distribute more
than 500 grams of a mixture or substance containing methamphetamine, the district
court1 sentenced him to 135 months in prison and 5 years of supervised release. On
appeal, counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is unreasonable.

       The district court did not abuse its discretion in sentencing Mr. Garcia. We
find nothing in the record indicating that the court committed any procedural error,
and Mr. Garcia’s sentence is not substantively unreasonable. See United States v.
Feemster, 572 F.3d 455, 460-62 (8th Cir. 2009) (en banc). Although the sentence is
more severe than those received by Mr. Garcia’s co-defendants, the district court
considered the reasons for the lower sentences imposed on the co-defendants, and
articulated a detailed and reasonable basis for its choice of sentence in Mr. Garcia’s
case--a sentence at the bottom of the advisory Guidelines range. The court expressed
concern over, among other things, the severity of the offense and the need to provide
an adequate deterrent effect. See id. at 461 (court abuses discretion when it fails to
consider relevant factor, gives significant weight to irrelevant or improper factor, or
considers appropriate factors but commits clear error of judgment in weighing factors;
if sentence is within Guidelines range, appellate court may apply presumption of
reasonableness).

       Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for review. Accordingly, we affirm
the judgment of the district court.
                        ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                         -2-